486



        OFFICE   OF THE AmORNEY            GENERAL      OF TEXAS
                                 AUSTIN




Ebnorablo Cieor60 H. Shoppar
Comptroller   of    Public   roeountr
Austin,   TIxa8

Dear    Sir:




                                           08 rhow that the plaoer in
                                         iU43 ?OiZ-if$OFAtOl#   PIe #Old 4nd
                                         lanoar are solb, arm 6t.o;;:             .
                                         0 Chain Store Tax Law.
                                     ena tatore     oonotitute    me rlaglr
                                 orpant.     chain0   on tha   theorf that


                   nefd*r thrt   ator      in whioh ior rerriew-
                    within Seotlon 5 and that the8 torae in
which sleotrioal appUanoe#   are   eold 004~ within      Soctlon  Sa,
an4 that you desica to know whether 6torer      trade Sootion 5 an4
atoror under Wotloa SE ~onrctitute     8eparato   chain8   or one
dngla      chain.

               The Taxa8 chain     Store    Tax   Law   WM   originally   pas8d
tlonorable         Geor&e is. ahopysr4, Pa@    Y



a8 ilouse hill ho. 18, chapter 400, dot8 19J5, yorty-fourth
hgislaturo,   Yirst CalloQ ijesaion. ad It la oodliled aa Artlole
lllld or iferon*n AtiAotated Penal Code or the State of Texas.

                   me   term   9~toro* 18 4erhe4   in :2eotion 7 of   raid
L&W   uo     r0ilows:


            “iloo. 7. The term *~tor.* a8 ~8.4 in thlo
       hot 8Aall be oonatrued to aeaA and Iiiolude any atore
       or storer or any srreaatlle establishmat       or
       lstabiishmats     Aor ap.Oifioally lxenpted uithln
       tbi8  Act wbloh are owned, operated, matatained, or
       oontrolled by the base person, agent, receiver,
      ,trurtee,  rlrta, corporation,  oopartAer8hIp or
       aawol~tlon,     either doaeetio or iorelgn, ln whloh
       goods, ware8 or IwroAandlro of Amy kind are sold,
       at ret811 or whole6818.*

                  The parts 0r the law that desitjpate the 8tor.r to
r;hloh it        a2pll.8 are section 8 8~4 Seotion Sa, whioh read
4ts roiiowrt

              Y3.0. s. IIvory perron    agent, rooelver,  tru8t.0,
       rim, oorpomt Ion, a88ooIat1on or 0opartAerrblp opea-
       ins, ertsblI8hIng, operatfng or amlntalnIA6 on. or
       :WY)I.stores cr .mroantlls establi8haents withes thlr
       State, under tho r)*.aegenwal #AWUi&emeIIt or owner-
       ship, 8hsll gay the lloe~ae roe8 hereinliter      pre-
       soribsd ror the prlvliege of opening, e8tabllshIn(l,
       oporatlcg or PraIAtaIAlAg buoh #tore8 or meroant~l~
       l8tablIehmeAt8. Tho lioense fee herein pTe8Orlb.d
       8hall be paid annually anb rhall be in addition       to
       the riling Se0 preuorlbed in tieotlon8 e and 4 of thin
       hot.    ProtI&ed  that tho terms, *otore, 8toro8, mm-
       cantfl. .stablishaeAt or a@roantfir     establi8tints'
       wh.A.T.r Us.4 iA this POt .hali Aot IAOlUbO: whole-
       sale and/or retell 1urob.r and building material busl-
       A9S808 .Agagi:d exoluslvely IA the sale or lumber an4
       butl4IAg zaterial; an&/or 011 aAd &a8 rail 8upplie8
       and equIpmAt dealers; or any plaoo 0r bUsln.scr *A-
       g o g rlxolusively
                 d          IA the atorlng, aelli~g, or ain-
       trIbutIAg or pstroleus produots a~4 8ervloIng 0r
       sotor vehiales; or any buriaera now paylng an OOOU-
       patiOA    tsx zea8ured by glBo8.rO..Iptsi or any plao.
I
                                                                                     488


    HoAorable       6oory         ii.   iiheppard,   Page 3



           or ylaoee of bu.iA.8* u8.4 a. boA. rid0 whol.8al.
           or retail 4istrlbutIAg points by amnufaoturln~ eon-
           ottma ror di&trlbutiOA  0r produats or thrlr ow
           manufeaturr 0Aly; cc any plaor of places 0r bu8iae88
           use4 by tons ride procoosorn or dairy poduetr~ror
           tho exelu8lve se10 at retail  of auOh products.

                Tb. lloen8e fee8 horein preeorIb.6                      shall be
           ~8 roiiowu t

                +1. ;pOA o~i(l (1) store the 1iooA.a fee 8ball
           be One Uolier ($1);

                "3. uL;oA O&Oh .d‘iitiOA.l StOr. iA QXO...                     Oi
           on0 (1) but not to exoo.4 two (2). the llaen8e                      r00
           shall be Six Dollars (@)g

                rn3. Up2A eaah adaitfonal store ifi0x088~ or
           tW0 (3) but Aot t0 eXt064 iIV0 (b), the lIOU&SO f.0
           shall be meAtpriV0   Dollars {Qar;)i

                    *4.      upon each ~tiaciti0m ntore in er.oa88 of
           ilr.      (5)    but   not to .xo..4 ten ilO) the ll..A8a i..
           hall          be Pirty   dollars (#soi;

                “6.  UpOA each additiOM1  titOx-0 in OXOOeS O?
           tan (10) but Aot to exoeed twenty (izO),the llo~se
           i.0 oh.11 b. OA@ Eundrod fifty ~OlltW. ($A.#))1

                             Upon eaoh addltloml              tatore ia e%oe88 of
           twant;Bizoj     AOt to .XOO*d thirty-rive
                                  but                                    (86)
           the lIoeAe. fro &&LA ba Two Hunetred yifty                     Uolkrs
           (WQK)J i

                       UpA oaoh additiOAa1 btOre ik OXOsa0 Or
           th1rt;I;i.e   (35) but trot to rxoeod fifty (50) thn
           iioeneo Pet sball be live Hu~4re4 Uoliars O&O);

                       UyOA caOh 84ditloAul StOr0 fA 0XUI.8 Of
                     "8.
           firty (so),   tim lioeneo r.. ahrrfl bc 3Y.A Hurdred
           imty          Uaifrrrs ($7M));

                   "Such ree8 are r0r the pcrloa of twolT. (A&)
           mnthn,   an4 upon the issuance 0r any lloenae aiter
           the firet bay 0r January or aAy one year, thsra
           shall bo coll.ot.4 suah rractional  pert of the ll-
           OeABO hereinabove rix84 a6 t2. resvlinlne moatho in
iionorable    Georm   ii.   Yhopmd,   Page 4



       the calendar year (InOlUding the month IA which auoh
       license is Irsued) bears to the twelve-Ioonth period.”

              %ec. Da. mery person, agent, recelrer,      trua-
       tee, fIra, corporation, eaaocIatIon and/or copert-
       narshlp opening, establlahing, operating end/or
       omlnteinlng one or more atOr     or maro&ntIle eatab-
       llshmmta nlthln this atate under the aeme generr3
       rnrgesent   and/or ownership and selling therein pnl
       equipment or epplIa~ao8 operated and/or used in
       oonnectlon with eny llectrIcol currant W/or      natural
       pa and/or artIfIcIe1 gas whether the aamo ba In oon-
       Aeotlon with tne aale of electrical ourmAt ur&/or
       netural gas and/or artlflolal gas or not and whether
       such person, rlra, agent, reoelvar, truatee, oor-
       poratlon aasociatlon arid/Or coputaerahtQ     be dao
       lAgeged L the buelneea of WrnIahIng aom publio
       utility aentoea    or not ah811 per the lioenae roe8
       hereinabove  prescribed tar the privilege oi ope~lng,
       eat&blIahIng, operating rob/or melnklnIng     aooh
       stores or mavmntIla    aatAbllahzmnt8.  Tha lloeaae
       fee herein preaorlbed la Appllceble to thla Sootlon,
       ahall ti,paid annually, and ahell be in lQdltloA
       to the riling is0 prescribed la Seottons 8 and 4
       0r tbia ut.     The license fee hereia preborlkd    end
       applicable to this beetloon ahall be ea rollmar

            .*1. Upon one (1) otore tba lloenae   fee ahall
       be One Uollbr ($1);        ,

             “2. Upon each fibQitIona1 storb In 0x0*88 of
       0110 (I), but rI0t t0 OX0086 tW0 (21, thO iiOOC8O rO8
       lhbll be air Siollera ($5);
            “3. Upon each addItIona   8tOre In bxceaa of
       two (a), but not to 0x0004 fir0 (5)‘ the lioe~ae
       tea ahall be Twenty-ilV0 Dollera (;)&b)t
              “4.Upon each adc;Itlcnel atore in emmaa of
       rire   (8),
                 but not tq bxoeee ten (lo), tae lloonae
       fee ahail be Flrty uollara ($50);

             “5. Upon each eQdltIeAs1 atorb In ex~eaa of
       tan (lo), but not to oxCOd   twenty (80) , the
       llcenas ree ahall be One Iiuidrad PIfty tiollera
       (31c)O):
                                                                   490


Honcreble   Oeorge ii.   dhe~pPrr&, Pege b


                  Upon aech ad6ItIonal ctore i:~excess or
      twentjbi20), but not to axceed thrlty-rive (35)
      the licsnse   fee shall be ‘fig Lfundred PIfty Do&a
      (8~50) i
           “7. Upon each? addItIona   store in exaees of
      thirty-five (33) but not to exceed fifty (80) , the
      i.Icel;tsfee shall be Five Euabz‘ed ?;oliara (#BOO);

           “8. Upon each aP~~ItIona1 otore In axceap of
      fifty (601, the license rae ehall be &even Xur14rod
      rlfty Loliare (#75G).

            suofi reefi 623 r0r the period or twelve mntha
      (lZ), and upon the I~sm~ce       of eny llceneo after
      the flret Cay of January of any y ar, there shall
      be collected such fractional part of the lloenae
      herelnebove prescribed aa the remalnfng wntha In
      the ccllender yoar (Iuoludlng the month In whloh
      auoh lIccuea la laeued) beare to the twelvr-month
      period,   prorIded, hovmer that should this Section
      Se and/or say pert thereof be for any reason de-
      clared void,    unoonotftutlonai and/or Invalid, such
      Inv~llblty shctll never be OonDtrued      so aa to aifect
      eny other oeotion    or aubaactIon,   part or portion
      of t;,IsAct acid shall In nowiae affect section 5
      haroof but    It IO the LagIaietIra Inteut that all
      or t,c rtuixiaer or this 1;ct should remain in ruu
      for00 aad dib0t     in spite of an3 Inveildl~y 0r this
      Aectlon 5raau&/o/orunp pert thereof ac8 the L&a-
      hture    would imve Iqxoaod the tar Lqoeed      in Seo-
      tlon 5 hereof regardicea of the vaildlty OT ln-
      validity of ;iectlori 516ad/or cay part tbr00r.

            *Tilie 3eatlon   nhail   be conetrued   00 a AInlta-
      tlon upon tiae exceptlou in &ectIon 5 hereof of
      bualneases uow paping an ocoupatiou  tax’ 1p4aeure4
      by groaz reoelpte.*f

          It will be CotIced that Soot&on 3 I.~poaea a tax
en prraona operating   *atoms or serceatlie    astabllshmnta”
but apecIfIoaliy srcludea   certain bualnrs~~se amo&g which
la “any busimeo now paylng an oooupmtion      t&x .waaured    by
grass recQJlyts.* Houdvar, Seation 6a plaara a tar        on *r-
eons operating “store6 or aercantlle eatablIahaenta        . . .
eelllng therein any 6quipzent   xc appliWie88    OpOratSd   RR&/
or rued in oonnsotlon with an electrIoa1 currant anl/or
    Xonorablo   C+borgr li.   Shbpi#rd, Page 6


    natural gas and/or artlflolal gas.” The elsctriosl aoa gas
    lg u lp sssstabllsh~nta
               nt              de8Oribod   in Motion      Sa are oleerlg
    stores within the dbtinitlon of kisotlon 7 (qufaa above)
    am3 rould be taxable under S@tlon      6 unlsm they ars ox-
    0luaOa by the toros 0s sala 8eotion.      By l  peoiiloa~4    a+
    rorlblng oleotrlcal and gas sQuipa@nt sstabll8hmnte          aid
    pleoing P tax 05 tholr operntfon In Section be the Leglsla-
    tur0 was bound to ham   005sla0rOa    th a t
                                               they   werb l0kiaOa
    froiptob  prorisions of dotion     5. ‘S’hoonly provision ln
    s0ti05   5 unabr dioh they 00ula be o058faOr0a 68 brine OX-
    0luaOa 18 the prmlrlo5   Ox0iuai5$    *any bu8lnose sow Paying
    sn oooupatlon tax semrured by gram rsoolpts.*

               Prom a roadlng of both iisotion S an6 Sootlon Sa
    ~0 800 that the LaglolaturO ala mare then plaoo en eraoption
    to an ub8ptiOn    in ttib AQt. It would bars boba rntlrmly
    rs88ibls for the bglalatur*    to hare put thu prorlrlon8 CC
    6botion Sa ln Seotlon 5. For uarplo,     lmealataly anor
    the UOOptlO5O   15 sOOtiOC4 8 it OOUla bwO  pVOtlaOa OO (UI
    lrerptlon to rala rxorptlous that pox’son oporatlng ortsb-
    llahmbntr soiling thuroln l100trloal and gar lqulpm5t     wwe
    subjbot  to the tax  presorlbsd ia aa   sbotlon 6.
                By way of analyals, it 1s apparent that t.tiLsgis-
    hare    haa nt up in 2sctlon S a5a Ssotlon ba two sopsrats
    tU; OohodulOO ubcl haa taxed   two aimrm      type48   of bwinncraro8.
    ~8 pdntra    out a0~b tLu      miti8mum  8ppuent4      hOa in nLad
    that tbo p1OcO0 or burineae    tax&   an&or Seotloro Sa are not
    tU8a   unam   hotion  6 ana ~0    50t rtorer OS aerinea      i5 sOo-
    tion 5. To tax as one oh&in all et the Itorob         opuratbd   by
    ona oo~%pany, whlohara taxable wider f3MtiOn       S antI aloo -u-
    tion Oa, would bo to awes8     the tax at a higher rata thau
    proriaaa by tha Legislatum     ror thb taxation 0s stores u&or
    iioetlon Ss In that the grouping oi all of suoh atorba would
    provent the payment of thr fme dollar rbb on the rfrst ston
    tuba waor k30otlon &a, eto. Oiioaru uuablo to rtoa 05y
    authority in the i&at for the taxing oi the     entlro group of
     atorrr a6 onb ohaln.   Thor0 ia no authority Sor auoh grouping
     in &aotion 5a beaus* a sopuato      and distlnot tax lohobulo
     has beon sot out by the LaglslatuSe for the tsxlng 0r rtora8
     oparatlng, under ruch ;reotlon. The ract that the seheaula 0r
I    tax.8 to be pala wabr    30otlon 6 ma sootion Sa are t& same
    mre olsarlg points oilt that had tiaa iegid.&ture so adrOd
     to group all of the storer, in one ehaln wau        the sltuatlon
     as ~8 hare hers it would ham boon slaple for the entlro t,ax
     to bO aeseseea under Section S with thhsproper prorleo aon-
     tainwl I5 the bxaoptlons.
Honorable       fhor(lo    Ii.       Sheppard,        Pege 7



                801~8 ipmrtlon            18 r&iroA ooaorrnlu$            the n8ult
MOhOA       in thia       OPi~i05         b4OtiU84 Of th4         3A4t   $~&I%kg&%k& 15
motion      6a whloh reaae ao f'ollowr;:

            V~lu 44otloA shall bo oonmtrwd    84 A lirrit4-
       tion up o th
                  n e lx0eptlon8 i5 ~eotl05 a hereor or
       buslnemciar now p&yin& an ooouyatlon tax samxrd
       by -8s   rroalytn."

Otmlo~8ly,  th4 4bovo Quoted paramaph was put into tbo Aot
to take oar8 of crny apparent or pceeiblr ooarllot kmnmon
Seotion  S 8nd Gsotlon 8a.

             It has baa  lu~~stod   that the elootrlaal axid
  l   lf#&MOnt   EtOXW5 in QiMbtiOI3 A0 5Gt 06UU Within 451 Or
r&    lxseptlons of iiectltm 5, and that thururora they us
tuabls under ;iectim 5 15at8ad 05 urrber &eetlon &a. we
wnnot ~68     with that coqtcntion bssause wo believe   t&y
am clearly ttu&bZe wAor ssotlon k by vla%ue of the wotia
or *aid saotion  66 whloh araorlb* tairui elsetriad.  m4 ~8
lQu@ 4 @ 5t
          UtOr US
                Very                   S-g SGiiiOtiu.
                                                  ieCLTa
                                                       4 ~8 tb ah g h -
&tare did net 1ntenU to tu thene fitoreu lzl both &motion S
upb *at&on      &a a;ldtherab t4x tWm.Uoubla.             Our 4aaolluloA
i8 that tha i.4&Uture          t & u&t&t th&t tha 4X44ptioa     in SAC-
tlon S whleh unya “a&y bwlnsea             Iiow paying &II ooaqwtlon   tu
uasureA      by groes r@Wlpt#”      i5@ltrd4d    store4 OQUMM      by g&8
a sa lt
      leotrie    oo~al~8     boanu8e MIA 4o~aganlor plA a @oar
reOetpt8       tu     under         ActlOl4   70b0      Or the B4Vl4.6      Civil   Statate
of Texas 011 tha &b8 and .IrOtriOitf ~~10; and tJn                              b&8htUl'O
Aid Mt  wdllt 4u5i.i   4 004UmFhJOReA            to
                                      4A 4p~~i4544    4toT4  and
not br r4qSod        to wy   4&w
                              oh4in 4ton  tax.8 on the operation
or moh .storeb, anb in oxder to be are that taxer wore paId
OA tt24 oprratlon of 8~4n store8 4 wpuat*      taxing   sot, to-wit,
&~OtlOn k, W&S Wl'itt5A i5tO th4 Act. &WthU WUOA            Why U@
doubt ths su&$rstlon that tbeso   appltanor rtomns eirs taxable
waer seotto~ 5 iAd.aA 0r &WStiQA sa 14 tint lr w Q&O0
suoh a emstruetlon   on the -ot it would rreult 15 Ejeotlai 8a
tmt   tnring        any';hbg WA being
                                a~plrt~t~g~. 80 ShOUld a~014
ouoh a eonetrui2tion if y~asibla.   Xn ths oaas of Amstrong
V. &at*.,. lo@ Tax. Cr. II. Mb, SOS S. $i.817, the murt MIA:

                *It 14        the     aaty or     tbr court to cons,trw the
       tarlou         ortlol68         of the 8tatutr     15 laoh a way a8
       t0 give        dr00t          t0 641 of tb8,            if it 811n be be58
       without violsnos                to mtatutory ooaetrrtotion             . . .*

@IO mro not unmindful of the faot that ln thr, ease of Hurt v.
MonerublmGwraa 11. tihoppard, P40 83


Coopof, 130 POX. 4x5, 110 3. I+. (%dj 896, the oourt, in
rdwriag    to thla partla+m   lx a ep tlt+t
                                        in t.& Clmlo store
TU IAU, aaid by Way Or diOtU that "it app4aTa thUi. th Only
bwlnosa   whioh would bo lxrpptod under thle provtsion lr
t&t ot publishing usl 88lllna toxtbook8;" but uo believe
thut  th+ Le~irlaturo had in mind thut #tome  of the kind
under oon8idarutlon in th$.s oglalon would some under thi8
exoe$tion, and ue 80 ho16.

             I%@ think it L8 apwr8nt     that tha &~&.uture      la-
tontlod that   the rtorer  uader &motion a aad the       rtoror unbr
308tiOa 8U b . O@ WfdW@ d    l8 8OpUZUte    Ohins.     It i8 a rule
Ot iv8W that   ii pO88ib1. a OOlls~u+3tioa 8hou.ld b8 plaa.d
WUl;atUt8        80 48 to. e;iVrdf.Ot to the bgi8htW@'8                            ti-
             b9 Tar. Jur. 186.          nnothor aOn8i.dweitiM i8 ta8t
011idoJ i, lo%, i&lM Att0Dn.J @8tlwti’8                  Opinion           WittOn
br A8818tWt AttOW8y          O8ll8ra1 &TOW 8 faOt situation th@
8a@8  a8 th4   0114 inVOlVd      iii  this OpiniOll     WB8      0Oll8f48rOd,          WA&
it W88 hold that th 4OJWUtiOn             Ofl18gtriO8i 8pp1iMO8 8tOT88
-8 tnxabl8 under SoOtlon Sa, and t&t                8tor.8         taxeblo Udr
lh'h;Ih b,urb 8tOTO8 taxable UlUimr+W3tion St uoZ* 8Owate
           ih4 (UPa 8dV18.d    thUt.yQU,      ia ~WfOrmi~                YOU= dUtti8
u8 dnirtrator         of th8 Texa8 Chain Store Tax Lau, have tOi-
tow.0 that oplnlon.         The Suprepr Court or the Unite& Stator,
8praki;inl;tht'OU&h JWtiOe       hl'dOS0, in the 0680              Or     ~OPWOi&M
ultro~n CopIoany      t. United i%at88, se6 u. 3. eOc* 53 sup. ct.
w,               1’1       2.      w.    888,      81ddt

                            “TtW
                            it d.80  18  th8t UddJli8tlrtiVO         lWOtiO8.
                 OOZb8i8tWbt      &MWUl~   8Zi6
                                            WOhullM@Ob,       Uil P Pot bo
                 overtyrned 8X0*@ for tory oo~ent    l’8a800s     if   the
                 mope of the 608uWxd 18 lndeflnlto and doubttu2.
                  .    .        . ,The   pmOtiOa           h88   pOOtiiUZ      Bdght   when   it   fn-
                 VO1V88 U t3O~t~3QO~4WOW   OOtI8trUOtiOll Oi l 8tUtUte
                 by the tic oher&ed with tha rO8&Wl8ibility Of
                 wttin$ it8 rambinary %n feWian; Of Iruking tiW
                 part6 ~orx a30i4ntly    and 8SOOttiyvhile they are
                 yet untrio6                    8nQ new. -

In th8 Oa88 of Chtk Vr Atlantis                                             Pip4 Line conpuiy, 1.M 3. 'la.
&aft, (writ of error nrfusod) th8                                           Court or civil dppealo lt
Aud         in         8aid:

                         wConacivln~, wpeado,           tA4t tb slM._ g u. c.l(
                                                                              o.rL*
                 the Act 18 8usQ@.9tlbA.4        Of the   Oou8tru0t1OSA tnat
                 it eabraoaa    titer      a8 wall a8 intrastate bwineaa,
                 it lWlif48t~       18   CtOt 80            80 a8  DOt  to
                                                                              493




      f8ator.     Zxpoolally         lrc thir true regarding revenue
      -88,         th0   Wkdlki8tr.StiPI2      Of whiah i8 und.r
      aonatant obeorvatlon of the Legielatum.     bee
      39 Ter. Zur., pp. f?34-E38, Lieotlone li% and lfS.*
      (Undaraooring cure)
              L’Or the TBBBOAS il.rChldJOVo    8t&h      WO aitira     the
&tJWY        ‘hAW&i'ti O&'iAiOA Oil this 'JllMtiOn drtSd         SFiy 3,
    'I . se aacordln&ly hold t&at thrY 8tora6        you Qswrlbr         in
rhick loo rairfgerator8         8ro rold 3r8 taxable und8r s8otlon
6 wd    thr   SirOtdCri    find  g&8  lju ip !M  8tOAtr 8s  yo u d68Wibm
am tarabh        under Stnctlon Sa, acd thet the stores          under
$%OttOP     3 hLU& th8  8tOlW8 UXid8r   ZhHStiOA hi UOZl8titUte     86p-
uata    ah8 lne .




                                                     CmOil C. BotrOh
                                                           A88i8tMt